  Case 6:21-cv-06005-SOH Document 9                  Filed 04/19/21 Page 1 of 2 PageID #: 38




                        IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  HOT SPRINGS DIVISION

 BENJAMIN KARL STEWART                                                                  PLAINTIFF

 v.                                      Case No. 6:21-cv-6005

 CORPORAL HAMILTON, Arkansas
 Division of Community Correction,
 Omega Unit                                                                          DEFENDANT


                                                ORDER

        This is a civil rights action filed by the Plaintiff pursuant to 42 U.S.C. § 1983. Plaintiff

proceeds pro se and in forma pauperis (“IFP”).

        By an Order (ECF No. 7) entered on January 28, 2021, the Court noted that Plaintiff was

no longer incarcerated. In such cases, the Court directs a plaintiff to file a new IFP application to

see if they are still eligible for IFP status. Plaintiff was directed to file a new application to proceed

IFP. The IFP application was due by February 18, 2021. When Plaintiff failed to file the IFP

application by the required date, a Show Cause Order (ECF No. 8) was entered. The show cause

response was due by March 22, 2021.

        To date, Plaintiff has not filed his IFP application. Plaintiff has not sought an extension of

time to comply with the Order. Additionally, Plaintiff has not responded to the Show Cause Order

or sought an extension of time to do so. No mail has been returned as undeliverable.

        The Federal Rules of Civil Procedure specifically contemplate dismissal of a case on the

ground that the plaintiff failed to prosecute or failed to comply with an order of the court. Fed. R.

Civ. P. 41(b); Line v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (stating that the district court

possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule 41(b), a district

court has the power to dismiss an action based on “the plaintiff’s failure to comply with any court

order.” Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (emphasis added). Additionally,
 Case 6:21-cv-06005-SOH Document 9                   Filed 04/19/21 Page 2 of 2 PageID #: 39




Rule 5.5(c)(2) of the Local Rules for the Eastern and Western Districts of Arkansas requires parties

appearing pro se to monitor the case, and to prosecute or defend the action diligently.

       Accordingly, the Court finds that Plaintiff’s Complaint should be and hereby is

DISMISSED WITHOUT PREJUDICE based on Plaintiff’s failure to prosecute this case, his

failure to obey an order of the Court, and his failure to comply with Local Rule 5.5(c)(2). Fed. R.

Civ. P. 41(b).

       IT IS SO ORDERED, this 19th day of April, 2021.

                                                       /s/ Susan O. Hickey
                                                       Susan O. Hickey
                                                       Chief United States District Judge




                                                 2
